Case 9:17-cv-01008-GTS-CFH Document 79-5 Filed 08/18/20 Page 1 of 2

Tyrone Walker 4a5 $55
Urpstex ev Cov rections Fat lity
£0, Bor 9001

Malone, Nr% (4953
Aagqus, (242020

 

Clerk of Hae, Cour t
P.O. Box 1367

LOO South Clinton St.
Syracuse, NM 13 2G |

Re: Walker v. Bellner etal VITCy-(00% (ETS) (cr
Dear Clee +

Enclosed v's tre Motion anc Motte of Motion For

 

Dum mary Ndonga Statement of Materia | Fouts ,

 

 

 

{~

Memoran duw of Law In Supper t of Sum wary Lirelo mens
Ase ‘hav 14

 

 

 

b in Seppo! of Flaw ffs Motion For Summary

 

 

Fish wren
Ww)

mS

 

and fE'dan it of Cer vice ot QU mar y Luce waeie: .

 

 

Furthermore, Pla Antif f |

 

 

 

5 Settlement proposal 4 45 a

 

“iL an
option if interested.

 

 

Phamk. {ox

pus U)

 

 

 

 

 

 

 

 

 

 

 
 

Correctional Facility

 

neopost””
08/14/2020

$008.702

sgipaae

ZIP 12953
041111251145

 
